A.W. Tucker, plaintiff in error, was convicted in the county court of Grady county of a violation of the prohibition law and was, on April 29, 1911, sentenced to serve a term of ninety days in the county jail and to pay a fine of one hundred dollars. To reverse this judgment an appeal was taken by filing in this court on July 14, 1911, a petition in error with case-made. October 30th on behalf of the state there was filed a motion to dismiss the appeal for the following reason: "That the appeal herein was not filed within the limit of time allowed by law or the extension of time granted by the court. The same being one day too late." The record shows that the trial court allowed seventy-five days in which to perfect an appeal to this court, which time expired on July 13th. The appeal was not filed until one day later. No response has been made to the motion to dismiss. The motion is therefore sustained and the appeal dismissed and the cause remanded to the county court of Grady county with direction to enforce its judgment therein. Mandate to issue forthwith.